t c memo united_states tax_court estate of stella adler wilson deceased eleanor sheldon executrix petitioner v commissioner of internal revenue respondent docket no d made a voluntary payment on date part of which satisfied the entire income_tax deficiency as reflected in the deficiency_notice for her taxable_year more than years later the irs reallocated a portion of the deficiency payment to other taxable years as to which there were outstanding assessments the balance of d's date payment equaled accrued interest on the income_tax deficiency the irs treated this amount on its records as a designated interest payment on date p d's executor made a voluntary payment in the amount of dollar_figure which was designated to the taxable_year and the succeeding years p contends that there is an overpayment of federal_income_tax for the taxable_year in the amount of dollar_figure due to unauthorized reallocations of d's voluntary designated payment of tax in held r may not reallocate d's tax payment to satisfy outstanding assessments for years other than howard philip newman for petitioner jeffrey johnson for respondent memorandum opinion nims judge respondent determined deficiencies and additions to tax with respect to the federal_income_tax of stella adler wilson decedent for the taxable years and decedent the original petitioner died in and by order dated date her estate was substituted as petitioner this case initially involved a number of partnership-related issues however these have all been resolved by stipulation when petitioner reviewed respondent's proposed computation of tax due a question emerged over the application of a payment to a specific tax_liability by order of the court petitioner was permitted to amend her pleadings to claim an overpayment for the taxable_year there is no dispute that the claim was timely petitioner contends that there is an overpayment of federal income taxes for the taxable_year in the amount of dollar_figure due to the irs's unauthorized reallocation of a voluntary designated payment of tax from decedent's taxable_year account to other taxable years in which there were outstanding and unpaid assessments respondent contends that there is an underpayment of income_tax for the taxable_year in the amount of dollar_figure and that the reallocation of decedent's payment was proper the sole issues for decision are whether decedent's voluntary payment was a designated payment of her income_tax and whether respondent's subsequent reallocation was proper unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar this case was submitted fully stipulated the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed decedent resided in new york new york background decedent timely filed federal_income_tax returns for the taxable years and respondent timely mailed statutory notices of deficiency on date determining income_tax deficiencies and additions to tax for decedent's and taxable years as follows additions to tax_year deficiency sec_6659 sec_6653 a sec_6653 a sec_6653 a dollar_figure dollar_figure dollar_figure --- --- big_number big_number --- dollar_figure of the interest due on dollar_figure big_number big_number of the interest due on dollar_figure respondent also determined that pursuant to sec_6621 interest on substantial underpayments attributable to tax- motivated transactions for the taxable years and would be percent of the adjusted rate the petition was filed on date on date decedent made a single voluntary payment of dollar_figure as of the same date respondent credited dollar_figure to decedent's account for the taxable_year as a subsequent payment this amount equaled the income_tax deficiency determined by respondent under respondent's procedures a subsequent payment designation is used when a taxpayer does not make a designation with respect to whether a remittance constitutes a payment of tax or a deposit in the nature of a cash bond respondent credited the remaining dollar_figure to decedent's account for the taxable_year as a designated interest payment on date respondent transferred the following amounts out of decedent's account for the taxable_year and applied those amounts to satisfy liabilities for other taxable years in which unpaid assessments were pending as follows amount amount of original date of original year transferred assessment assessment dollar_figure dollar_figure big_number big_number big_number the transfer in the amount of dollar_figure from decedent's account for the taxable_year resulted in an overpayment for the taxable_year respondent issued a refund for the taxable_year on date in the amount of dollar_figure of which dollar_figure was interest the refund appears to have resulted from abatement of interest and penalties made after the dollar_figure reallocation from in plus certain other overpayment credits transferred on date petitioner made a payment in the amount of dollar_figure petitioner designated this payment to be applied toward the deficiency for the taxable_year if any excess_amount remained that amount was to be applied toward the deficiencies for the and taxable years the record contains no explanation as to why petitioner made this payment and in this particular amount respondent credited dollar_figure to petitioner's account for the taxable_year howard p newman newman who represents petitioner in this case has been an attorney since date he worked for district_counsel irs for years and then left to enter private practice he earned an ll m tax degree from new york university in in newman was a practitioner working solely on federal_income_tax and related matters in that year he wrote letters to all of his clients who had pending tax matters including decedent advising them that due to changes in the law if they wished to deduct interest on tax_liabilities either determined or contested they had until date to pay both the tax and the interest thereon in full decedent apparently was motivated by this letter to make her dollar_figure payment on date although ina recently filed status report newman states that he never heard from decedent in response to his letter discussion petitioner argues that decedent made a voluntary payment of tax on date in the amount of dollar_figure the exact amount of the deficiency for which petitioner claims was designated to the taxable_year she urges that the dollar_figure was part of a total remittance of dollar_figure the balance of which it is agreed the irs treated as a designated payment of interest petitioner further argues that since decedent's voluntary payment was so designated respondent was bound to honor her designation respondent's reallocations of dollar_figure dollar_figure and dollar_figure to the taxable years and respectively were improper and petitioner is therefore entitled to add the reallocations back to the taxable_year thus petitioner contends that since she made a dollar_figure voluntary tax payment on date which was designated to the taxable_year and the subsequent years there was no deficiency for the taxable_year thereby resulting in a dollar_figure overpayment respondent argues that the irs's reallocations were proper because decedent did not designate her voluntary payment ina manner that supersedes the irs's discretionary authority to reallocate voluntary taxpayer remittances according to respondent the irs has discretion to reallocate voluntary taxpayer remittances so long as the remittance is not designated a deposit in the nature of a cash bond deposit in the absence of evidence of such a designation the irs deems the remittance a payment of tax and may therefore reallocate the payment of tax to any taxable years in which assessments are outstanding if respondent's reallocations are proper then respondent asserts that petitioner has an underpayment of dollar_figure for the taxable_year determined as follows additions to tax under sec_6653 and sec_6659 were conceded by respondent tax_year ending date amount revised liability xxxxxxxx dollar_figure assessment -- tax per return xxxxxxxx dollar_figure additional_assessment abatement total assessment xxxxxxxx dollar_figure increase decrease in assessment xxxxxxxxxx dollar_figure revised liability xxxxxxxx dollar_figure payments credit applied from year dollar_figure estimated_tax payment dollar_figure estimated_tax payment dollar_figure subsequent payment dollar_figure subsegquent payment dollar_figure less refunds or credits overpayment credit elect transferred to credit transferred to ‘12-31-86 big_number credit transferred to ‘12-31-86 credit transferred to ‘12-31-86 big_number total payments xxxxxxxx dollar_figure balance due overpayment xxxxxxxx dollar_figure ‘these credits were actually transferred on date thus petitioner's entitlement to an overpayment for the taxable_year hinges upon whether the irs had the authority to reallocate petitioner's voluntary tax payment of dollar_figure which petitioner claims was designated for the taxable_year respondent finds himself on the horns of a dilemma in this case on the one hand he is constrained by 323_us_658 where the supreme court held that a claim_for_refund for a remittance made as a deposit rather than as a payment was not time barred by the predecessor to sec_6511 see 165_f3d_204 2d cir thus if decedent's remittance was a deposit petitioner would in general be entitled to recover it without interest at any time before the irs is entitled to assess the tax see revproc_84_58 sec_4 1984_2_cb_501 on brief respondent expends substantial effort to establish that decedent's remittance was not a deposit for simplicity when referring to decedent's remittance we refer to the dollar_figure segment of her dollar_figure remittance except where noted but respondent need not have made this effort because petitioner readily agrees that decedent's remittance was not a deposit the alternative with which respondent must therefore deal is how to categorize the remittance and respondent appears to agree that the remittance constitutes a payment of tax as a matter of fact in his reply brief respondent cites ertman v united_states supra for the proposition that where a payment is explicitly defined by the code as a payment of tax that payment is a payment of tax rather than a deposit as respondent notes in his reply brief ertman was decided by the u s court_of_appeals for the second circuit the court to which this case would normally be appealed after opening briefs were filed in this case in ertman the court_of_appeals held that remittances submitted with forms application_for automatic_extension of time to file u s individual_income_tax_return constituted payments not deposits and therefore the taxpayers' entitlement to refunds was limited by sec_6511 see id respondent goes on to point out that his own revenue_procedure revproc_84_58 supra sec_4 c b pincite explicitly says that any payment which is specifically designated as a deposit in the nature of a cash bond will be treated as a payment of tax if it 1s made in response to a proposed liability and remittance in full of the proposed liability is made emphasis added respondent nevertheless argues that because decedent's remittance was undesignated the irs was authorized to reallocate it where a taxpayer makes an involuntary payment the irs may allocate or reallocate the payment as it sees fit regardless of taxpayer designation if any as we stated in 47_tc_65 an involuntary payment of federal taxes means a payment received by agents of the united_states as a result of distraint or levy or from a legal proceeding in which the government is seeking to collect its delinquent taxes or file a claim therefor respondent does not argue that decedent made an involuntary payment in this case in the same vein if a taxpayer makes a voluntary payment without directing application of funds the irs may make whatever allocation it chooses see 85_tc_445 however where a taxpayer makes voluntary payments to the irs he does have a right to direct the application of payments to whatever type of liability he chooses see 703_f2d_1030 7th cir estate of baumgardner v commissioner supra pincite having postulated the foregoing principles we must now decide whether decedent did in fact designate the date remittance as a payment of her income tax---ie the type of liability decedent chose--and if so whether respondent was free on date to reallocate some of the payment ie dollar_figure thereof to assessments for other years one of which--1989--wa sec_3 years in the future at the time decedent made her payment we are satisfied that decedent designated her entire voluntary payment as a payment of income_tax and interest for a transcript of decedent's irs account for reflects under date of as a subsequent payment the amount of dollar_figure--the exact amount of the income_tax deficiency determined in the deficiency_notice also under the same date the same transcript reflects as a designated interest payment the amount of dollar_figure decedent's total_payment which appears to have been motivated by newman's letter to his tax clients was in conformity with the provisions of revproc_84_ supra which deals extensively with procedures for taxpayers to make remittances to stop the running of interest on deficiencies revproc_84_58 supra sec_5 c b pincite states that a taxpayer wishing to stop the running of all interest must make a payment or deposit sufficient to cover all accrued interest as of the date of remittance as well as the entire amount of the underlying tax this decedent did the record is silent as to why the irs treated the tax payment as a subsequent payment while at the same time treating the interest payment as a designated interest payment whatever may have been intended by the subsequent payment label in the irs records this is merely an entry characterized by the irs and the records to this extent are not dispositive of the issue see estate of baumgardner v commissioner supra pincite nevertheless we are satisfied that decedent effectively designated her total remittance as a payment of tax and the interest thereon notwithstanding the fact that neither party has located any communication from decedent to the irs making that designation it has to follow moreover that since the irs found the dollar_figure to be a designated interest payment the dollar_figure must have likewise been a designated tax payment to argue otherwise as respondent does is to fly in the face of his own revenue_procedure sec_6213 provides an exception to the general_rule of sec_6213 that no assessment may be made among other things while a case is pending in the tax_court under sec_6213 b any amount_paid as a tax or in respect of a tax may be assessed upon the receipt of such payment notwithstanding the provisions of sec_6213 revproc_84_58 supra sec_4 c b pincite provides that a remittance made after the mailing of a notice_of_deficiency in complete or partial satisfaction of the deficiency will absent any instructions from the taxpayer be considered a payment of tax and will be posted to the taxpayer's account as such as soon as possible while not expressly stated the manifest implication of this language is that a specific tax as to type and year ie the tax determined in the deficiency_notice is what is paid and not any_tax that the irs may choose we believe a remittance in full payment of the tax in response to a deficiency_notice fulfills this irs administrative requirement and that decedent's remittance should have been treated as a payment of tax for for the foregoing reasons we hold that decedent's remittance was a voluntary payment designated as a payment in full of her tax reflected in the deficiency_notice consequently respondent was without authority to reallocate the tax payment---over years later--to assessments for different years since part of decedent's payment was reallocated from to other years as to which there were outstanding assessments as of date when the reallocation was made dollar_figure was refunded to petitioner on date respondent argues that petitioner is seeking an unwarranted windfall to which she is not entitled petitioner correctly points out however that the issue before the court is whether decedent's payment was designated to a specific year--1980 since we have found that decedent so designated her payment the consequences of the irs's reallocation of the payment to other years not before the court are irrelevant and in any event not within our limited jurisdiction see sec_7442 996_f2d_607 2d cir affg tcmemo_1991_350 respondent has not in his pleadings or on brief raised an issue as to the applicability of sec_6402 which provides that the secretary within the applicable_period of limitations may credit an overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment that issue is not therefore before the court and we express no opinion with respect thereto petitioner designated the dollar_figure payment which she made on date to be applied toward the deficiency for with any excess_amount to be applied toward the deficiency for the taxable_year and if any excess_amount remained to be applied toward the deficiency for to the extent there is an overpayment the overpayment will be determined pursuant to sec_6512 by a decision under rule to properly account for the dollar_figure payment the settled issues and what we have held in this case a recomputation will be necessary and decision will be entered under rule
